Citation Nr: 1648214	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for rheumatoid arthritis, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for fatigue, as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for sleep disturbances, as due to a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from July 1990 to July 1993, to include service in the Persian Gulf.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his February 2013 substantive appeal, the Veteran requested a Board hearing via videoconference.  See VA Form 9, dated February 1, 2013.  The Veteran was scheduled for a Board hearing on May 5, 2016.  See Notification Letter dated March 10, 2016.  Subsequently, the Veteran withdrew his request for a hearing.  See Report of General Information dated March 24, 2016.

The issues of entitlement to service connection for rheumatoid arthritis, fatigue, and sleep disturbance, as due to a qualifying chronic disability under 38 C.F.R. § 3.317 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of either ear as defined by VA law and regulations.  

2.  The Veteran's tinnitus had its onset in service.



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA applies to the instant claim. 

In this case, the duty to notify was satisfied by a June 2009 letter sent to the Veteran prior to adjudication by the AOJ. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

The VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and post-service treatment records.  The Board is unaware of any additional records pertinent to hearing loss for which the Veteran has identified and authorized VA to obtain on his behalf.

During the appeal period, VA provided the Veteran with an audiological examination in April 2010.  As the medical opinion and addendum included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the April 2010 VA examination is adequate to make a determination on the claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009).

In addition, for veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  VA considers sensorineural hearing loss an organic disease of the nervous system, which is listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b.  Tinnitus is deemed an organic disease of the nervous system where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

A veteran bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its decision, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287.

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels; anything higher indicates some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

The threshold question that must be addressed in this case is whether the Veteran has a disability within the meaning of the law, for which service connection is sought. 

On this record, the Veteran currently is not shown to have a hearing loss disability for VA compensation purposes.

As mentioned, the Court in Hensley has explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  The Court also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Here, the records do not show that the Veteran's hearing loss ever reached the level of disability under 38 C.F.R. § 3.385.  Upon enlistment, an examination dated April 1990 indicates pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
10
5
0
5
5

At 6000 Hertz, the Veteran exhibited pure tone thresholds of 20 decibels for the right ear and 30 decibels for the left ear.

Upon discharge, an examination dated June 1993 indicates pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
0
LEFT
10
15
10
10
0

At 6000 Hertz, the Veteran exhibited pure tone thresholds of 0 decibels for the right ear and 30 decibels for the left ear.

The Board recognizes that, although the Veteran exhibited normal hearing at each of the critical levels as defined by regulation, the Veteran did exhibit threshold levels in the left ear of 30 decibels at the 6000 Hertz level prior to entrance into service and separation from service.  Although abnormal, such does not establish the presence of hearing loss disability per 38 C.F.R. § 3.385.

The Board acknowledges that even "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, 5 Vet. App. at 160 (1993).

Post service, the Veteran was diagnosed with unilateral, sensory left ear hearing loss by his private physicians.  His audiometric testing revealed left ear puretone threshold of 35 decibels, but hearing acuity for both ears within the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz did not exceed 20 decibels.  He had a speech recognition score of 96 percent bilaterally.  Thus, while the Veteran was diagnosed with unilateral, sensory left ear hearing loss, the Veteran did not manifest hearing loss in either ear as defined at 38 C.F.R. § 3.385.  Notably, a magnetic resonance imaging scan of the brain was unremarkable except for incidental finding of cavum septum pellucidum.

The Veteran underwent a VA audiometric examination in April 2010.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
10
LEFT
0
5
0
0
15

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.

With respect to the claimed bilateral hearing loss disability, the audiometric test results of record do not establish that the Veteran manifests a hearing loss disability per VA standard, as the Veteran does not have a bilateral hearing loss disability, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores noted were not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss.

The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the Veteran's statements concerning his noise exposure and decreased hearing acuity are credible.  But, there is a difference between decreased hearing acuity and hearing loss disability per VA standards.  VA regulations establish when such hearing loss reaches the level of disability for VA purposes.  Palczewski, 21 Vet. App. at 179-80.  With respect to the extent of his decreased hearing acuity, the Board places greater probative weight to the audiometric and word list testing results - performed by trained audiologists - which provides a more objective measure of the Veteran's hearing acuity.

Since the existence of hearing loss disability requires certain specific testing, the Veteran is not competent to establish that he has disability as distinguished from just perceived decreased acuity.  Moreover, given his most recent correspondence, the Veteran acknowledges that his current hearing loss does not amount to a hearing loss disability for VA purposes.  See Letter from Veteran dated May 2, 2016.

Without a current disability, discussion of the remaining criteria for service connection is not necessary.  Here, the law requires two elements.  There must be a disease or injury and a resulting disability (impairment).  In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  As the Federal Circuit has noted, basic entitlement to disability compensation derives from two statutes, both found in Title 38 §§ 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . .."  38 U.S.C. §§ 1110, 1131 (1994).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

As such, the Veteran is not found to have a bilateral hearing loss disability for compensation purposes under VA standards.  The objective test results are controlling in this case.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For these reasons, the Board finds that the claim for service connection for a claimed bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus 

The Veteran seeks to establish his entitlement to service connection for tinnitus.  He served aboard an aircraft carrier wherein he describes reports exposure to flight deck noise exceeding 150 decibels.  His description of acoustic trauma is consistent with his known circumstances of service.  As such, the Board finds that the Veteran was exposed to acoustic trauma.  Thus, service connection may be established based upon continuity of symptomatology since service.  Fountain, 27 Vet. App. 258 (2015).

The Board notes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In the present case, service treatment records are silent as to any complaints or manifestations of tinnitus.  Notably, the separation examination did not specifically ask the Veteran whether he manifested tinnitus/ringing in the ears.

Several times, the Veteran has reported that he is unable to remember exactly when the bilateral tinnitus began.  However, in November 2008, the Veteran reported that he has had issues with both hearing loss and tinnitus for the past 18 years.  See Private Treatment Record dated November 13, 2008.  Notably, this statement was made several months prior to the Veteran filing a disability compensation claim with VA.

The Veteran was afforded a VA examination in April 23, 2010.  At that time, the Veteran reported bilateral tinnitus, but was unsure of the onset date.  In a subsequent addendum, the VA examiner provided a negative nexus, reasoning that the Veteran was unsure of when his tinnitus started.  See Addendum dated May 2010.

The Board finds that the most probative evidence concerning the etiology of the Veteran's tinnitus is the Veteran's lay statements.  Although the Veteran appears unsure of the exact date his tinnitus began, the timeframe he provided in his treatment records indicates onset during service.  There is nothing in the record that contradicts this statement.

On the other hand, the VA examination offered an opinion that the Veteran's tinnitus is unrelated to service on the basis that the Veteran did not know when his tinnitus started.  The Board finds that this opinion is not probative in that it does not consider the timeline the Veteran provided in his private treatment records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current tinnitus disability results from noise exposure in service.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.


REMAND

The Board finds that addition development is necessary before appellate adjudication of the remaining issues.  

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317 (a)(2).

The Veteran avers that he currently has a qualifying chronic disability due to exposure to toxins in the Persian Gulf.  He claims that, while serving in the Navy, his duties as an airman required him to work outside on the flight deck for long periods of time.  He states that he often smelled smoke and witnessed oil well fires.  He also claims that the aircrafts on which he worked often flew in and around oil well fires and smoke.  

In support of his claim, in addition to his own lay statements, the Veteran has also submitted a statement from his fellow serviceman, C.K.  In his statement, C.K. reported that he served on the same naval ship as the Veteran.  C.K. also described witnessing oil well fires and smelling smoke from those fires while working on the flight deck and the hangar bays.  Given the consistency of both statements, and the fact that there is no evidence of record to contradict the statements, the Board concedes the fact that the Veteran was exposed to toxins while in service.  

Private treatment records show that the Veteran has been treated by Dr. K.B.W, a rheumatologist, since 2007.  In a December 2008 letter, Dr. K.B.W. reported that the Veteran's symptoms, including swelling and pain of the joints, and neuropathy, were not consistent with symptoms of rheumatoid arthritis.  Rather, Dr. K.B.W. opined that the Veteran's symptoms were more compatible with those of the Gulf War Syndrome.  Nonetheless, Dr. K.B.W. continued a working diagnosis of rheumatoid arthritis.

The Veteran was afforded a VA examination in March 2010 in relation to his claim for a qualifying chronic Gulf War disability.  At that time, the examiner diagnosed rheumatoid arthritis, based on private treatment records, and painful neuropathy of bilateral legs and feet, etiology unknown.  The examiner ultimately provided a negative opinion for both diagnoses.  The examiner stated that the Veteran was diagnosed with rheumatoid arthritis 7-8 years ago, and as a diagnosed condition, it is not related to his period in the Persian Gulf.  The examiner also stated that the Veteran's bilateral lower extremity neuropathy was not related to his period of service, as the Veteran remained on ship during deployment to the Persian Gulf.

A VA neurology examination found that the Veteran's foot symptoms were not consistent with neuropathic pain, but nonetheless stated that neuropathy still need to be ruled out.  The examiner indicated that the Veteran's presentation was consistent with peripheral vascular disease due to symptoms of poorly palpated pedis pulses, cold and bluish skin from the ankles down and loss of hair on the legs.  The differential diagnoses included thromboangiitis obliterans and connective tissue disease.  An electromyography and nerve conduction velocity (EMG/NCV) test was recommended to rule out neuropathy.

The Board finds that the VA examination reports are inadequate for several reasons.  First, the Veteran has provided competent and credible lay testimony of his duties while serving in the Persian Gulf, which included working outside near oil well fires which was discounted by the March 2010 examiner.  In addition, the March 2010 VA examiner's negative nexus is premised, in part, on the fact that the Veteran's has a definitive diagnosis for rheumatoid arthritis.  However, based on Dr. K.B.W.'s statement, the Veteran does not have a clear diagnosis of rheumatoid arthritis, which would fully account for his symptomatology.  Additionally, the VA neurologist suggested a diagnosis of peripheral vascular disease, offered differential diagnoses of thromboangiitis obliterans and connective tissue disease, and recommended EMG/NCV testing to rule out neuropathy.  As such, the March 2010 examiner's opinion that the Veteran manifested rheumatoid arthritis cannot be considered a definitive diagnosis at this time.

Upon remand, the AOJ should schedule the Veteran for a general medical examination, along with any required specialist examinations, to determine the nature and etiology of the Veteran's disability pattern, which should include conducting any recommended testing to arrive at the proper diagnosis(es).  See 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the Veteran's treatment, including records of treatment by Sacramento rheumatology since April 2011 and EMG/NCV test results reportedly conducted in approximately 2007, and complete records from Dr. Ehyai.

2.  Upon receipt of any additional records, schedule the Veteran for a VA general medical examination and any required specialist examinations to determine the nature and etiology of the following symptoms, alleged to be related to a qualifying Gulf War chronic disability: neuropathy, neuropathic muscle pain, joint pain, joint swelling, chronic fatigue, sleep disturbances, muscle pain, skin issues, and unexplained weight loss.  The claims file must be made available for the examiner to review the Veteran's relevant history.  A notation to the effect that this records review took place should be included in the report of the examiner.  

   (A)  The examiner should document all of the Veteran's symptoms of muscle pain, joint pain, sleep impairment and fatigue and specify for each whether such is attributed to a known clinical diagnosis, and identify such diagnosis.  If rheumatoid arthritis is diagnosed, the examiner should explain the symptoms/clinical findings supporting the diagnosis.  The examiner should also consider diagnoses of neuropathy, peripheral vascular disease, thromboangiitis obliterans and/or connective tissue disease.  See VA neurology examination dated June 2010.

   (B)  If a diagnosed disorder is established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service, to include his accepted history of exposure to airborne contaminant while service in the Persian Gulf War. 

   (C)  If the Veteran's symptoms of muscle and joint pain and fatigue cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period. 

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

In providing this opinion, the examiner should consider the following:
* the Board's factual finding that the Veteran's reports of being exposed to oil well fires and other toxins while serving in the Persian Gulf is credible;
* the records from the Veteran's private treating rheumatologist, Dr. K.B.W., in which the Veteran reported the onset of joint swelling and arthralgias in approximately 2006, the report of an abnormal EMG/NCV test in 2007, and the opinion of Dr. K.B.W. that the Veteran's symptoms are not indicative of rheumatoid arthritis but rather compatible with Gulf War Syndrome; and
* the differential diagnoses offered by the June 2010 VA neurology examination report.

The examiner should provide adequate rationale for the conclusions reached based on the evidence of record and sound medical principles.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


